                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         BRETT LAWRENCE ADLER,
                                  11                                                    Case No. 19-08203 EJD (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF DISMISSAL
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14     CITY OF SAN FRANCISCO, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          On December 17, 2019, Plaintiff, a state prisoner proceeding pro se, filed a motion
                                  19   which the Court construed as a civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff
                                  20   also filed a motion for leave to proceed In Forma Pauperis (IFP). (Docket No. 2.) On the
                                  21   same day, the Clerk sent Plaintiff a notice that the IFP application was deficient and he
                                  22   needed to submit a Certificate of Funds in Prisoner’s Account as well as a prisoner trust
                                  23   account statement showing transactions for the last six months within twenty-eight days or
                                  24   face dismissal of the action. (Docket No. 3 .) On December 31, 2019, the notice sent to
                                  25   Plaintiff was returned to the Court as undeliverable because Plaintiff was no longer in
                                  26   custody. (Docket No. 5.) To date, Plaintiff has not provided the Court with a new address
                                  27   and has had no further communication with the Court.
                                  28
                                   1            Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must
                                   2   promptly file a notice of change of address while an action is pending. See L.R. 3-11(a).
                                   3   The Court may, without prejudice, dismiss a complaint when: (1) mail directed to the pro
                                   4   se party by the Court has been returned to the Court as not deliverable, and (2) the Court
                                   5   fails to receive within sixty days of this return a written communication from the pro se
                                   6   party indicating a current address. See L.R. 3-11(b).
                                   7            More than sixty days have passed since the mail addressed to Plaintiff was returned
                                   8   as undeliverable. The Court has not received a notice from Plaintiff regarding a new
                                   9   address. Accordingly, the instant civil rights action is DISMISSED without prejudice
                                  10   pursuant to Rule 3-11 of the Northern District Local Rules.
                                  11            The Clerk shall terminate any pending motions.
                                  12            IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: _____________________
                                                3/9/2020                                 ________________________
                                                                                         EDWARD J. DAVILA
                                  14
                                                                                         United States District Judge
                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26

                                  27   Order of Dismissal
                                       PRO-SE\EJD\CR.19\8203Adler_dis-LR3
                                  28                                                 2
